DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered. 

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in Reply to the amendment/request for continued examination (hereinafter “Response”) dated 12/13/2021.  Claim(s) 1-5, 7-12, 14-16, and 18-23 are presently pending.  Claim(s) 7 and 15 is/are amended.  Claim(s) 6, 13, and 17 is/have been cancelled.  Claim(s) 21-23 is/are new.
Election/Restrictions
Claims 15-16 and 18-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2021.

Response to Arguments
Regarding the rejection of claim(s) 1-5, 7-11, and 14 under 35 USC 103 as being unpatentable over James (U.S. Pat. No. 4,214,610) in view of Murphy (U.S. Pat. Pub. No. 2012/0272658) and Donovan (U.S. Pat. No. 8,756,910), the applicant(s) argues in the response of 11/03/2021, pg. 14-15, that these 
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1-3, 7-9, 11, and 14 under 35 USC 103 as being unpatentable over Klees (U.S. Pat. No. 3,792,584) in view of in view of Murphy (U.S. Pat. Pub. No. 2012/0272658) and Donovan (U.S. Pat. No. 8,756,910), wherein Klees provides the above cited limitation. 
The applicant also argues in the response of 11/03/2021, pg. 14-15, that Murphy and Donovan fail to teach the first and second heat exchangers as required by the amended claims 7 and 21, since the cooling medium outlet 48 in Donovan and the Fan Air Modulating Valve (FAMV) 72 in Murphy do not equate to the a flow inversion apparatus as provided in James (or as also provided in Klees).
The Office respectfully considers this argument not persuasive.  Despite the fact that neither Murphy nor Donovan discloses interleaved passageways as claimed, they do teach heat exchangers positioned within annular bypass ducts downstream (as in Murphy) or upstream (as in Donovan) of fluid exchange pathways between annular inner and outer bypass ducts, such as the individual passageways which as an assembly form the interleaved configuration of the fluid exchange apparatus in James (and also in Klees).  Further, these references each provide motivation for including heat exchangers in such locations within the bypass ducts (see Final Rejection of 09/13/2021, in re Murphy and in re Donovan). Short of any reason for not doing so, one of ordinary skill in the art would be motivated to include both 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Klees (US Pat. No. 3,792,584) in view of Murphy (US Pat. Pub. No. 2012/0272658 A1) and Donovan (US Pat. No. 8,756,910 B2).
Regarding claim 7, Klees discloses (Fig. 1, 4-4f, and 21a-21b) a heat management system for a turbomachine, comprising: a first duct (see annotated Fig. 1 below) comprising a first upstream portion and a first downstream portion (see annotated Fig. 1 below); a second duct (see annotated Fig. 1 below) comprising a second upstream portion and a second downstream portion (see annotated Fig. 1 below); and a fluid exchange apparatus (10 in Fig. 1, 50 in Fig. 4-4f) comprising a first interleaved pathway (ducted passages A in Fig. 1 and 4-4f, see also Col. 6, ln 1-33 and Col. 7, ln 17 – Col. 9, ln 3) and a second interleaved pathway (ducted passages B in Fig. 1 and 4-4f, see also Col. 6, ln 1-33 and Col. 7, ln 17 – Col. 9, ln 3), the first interleaved pathway in fluid communication with the first upstream portion of the first duct and the second downstream portion of the second duct (see annotated Fig. 1 below and Col. 6, ln 1-33), and the second interleaved pathway in fluid communication with the second upstream portion of the second duct and the first downstream portion of the first duct (see annotated Fig. 1 below and Col. 

    PNG
    media_image1.png
    422
    989
    media_image1.png
    Greyscale

Klees fails to teach a first heat exchanger coupled to the first interleaved pathway, the first heat exchanger disposed upstream of the first interleaved pathway, the first heat exchanger comprising a first inlet in fluid communication with the first upstream portion of the first duct and a first outlet in fluid communication with the first interleaved pathway, the first heat exchanger providing the fluid communication between the first interleaved pathway and the first upstream portion of the first duct; and a second heat exchanger coupled to the second interleaved pathway, the second heat exchanger disposed downstream of the second interleaved pathway, the second heat exchanger comprising a second inlet in fluid communication with the second interleaved pathway and a second outlet in fluid communication with a first downstream portion of the first duct, the second heat exchanger providing the fluid communication between the second interleaved pathway and the first downstream portion of the first duct.
Donovan exhibits a gas turbine engine (10) comprising a first duct (inner bypass duct (28)) and a second duct (outer bypass duct (30)), and a first ducted pathway (ducted pathway extending between heat exchanger 44 and ducted pathway outlet 48 in annotated Fig. 2 below) in fluid communication with a first upstream portion of the first duct (see annotated Fig. 2 below, here “upstream portion” is interpreted to refer to a portion of the first duct axially upstream from the passageway) and a second downstream portion of the second duct (see annotated Fig. 2 below, here “downstream portion” is interpreted to refer to a portion of the second duct axially downstream from the passageway). Donovan teaches that a first heat exchanger (44) may be included in the first duct disposed upstream of the first interleaved pathway (see annotated Fig. 2 below and Col. 4, ln 15-22), the first heat exchanger comprising a first inlet (46) in fluid communication with the first upstream portion of the first duct (see annotated Fig. 2 below and Col. 4, ln 41-42) and a first outlet in fluid communication with and coupled to the inlet of the first ducted pathway (see annotated Fig. 2 below), the first heat exchanger providing the fluid communication between the first ducted pathway and the first upstream portion of the first duct (see annotated Fig. 2 below and Col. 4, ln 41-59), in order to remove heat from an object of cooling within the engine, such as the core airflow (Col. 4, ln 23-25 and 56-59).

    PNG
    media_image2.png
    516
    830
    media_image2.png
    Greyscale

Because both Klees and Donovan describe ducted pathways for providing fluid communication between a first duct and a second duct in a gas turbine engine, and since Donovan teaches the use of a heat exchanger disposed upstream of such a ducted pathway, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid exchange apparatus of Klees to include the first heat exchanger of Donovan disposed upstream of the first interleaved pathway of Klees, the first heat exchanger comprising a first inlet in fluid communication with the first upstream portion of the first duct and a first outlet in fluid communication with and coupled to the inlet of the first interleaved pathway, the first heat exchanger providing the fluid communication between the first interleaved pathway and the first upstream portion of the first duct, as in the configuration taught by Donovan, in order to remove heat from an object of cooling within the engine, such as the core airflow, as described by Donovan (Col. 4, ln 23-25 and 56-59).
Further, Murphy teaches (Fig. 2) a heat management system in a gas turbine engine (20), wherein the gas turbine engine comprises a first duct (the turbine core duct) and a second duct (an outer bypass duct) (see Fig. 2 and [0005], and [0023-0024]), and the heat management system comprises a fluid exchange device (valve 72, which modulates the exchange of fluid between the first duct and the second duct, see Fig. 2 and [0023]), a ducted flow passage (the duct of Fig. 2 with inlet 70, branching into two outlets downstream of the valve 72) extending downstream of the outlet of the fluid exchange device to fluidly connect the first duct and the second duct (see Fig. 2).  Murphy teaches that a second heat exchanger (HX2) may be installed within the ducted flow passage downstream of the fluid exchange device, wherein the second heat exchanger comprises an inlet in fluid communication with and coupled to (via the ducted flow passage) the fluid exchange device outlet (see Fig. 2) and an outlet in fluid communication with a first downstream portion of the first duct (here “downstream portion” referring to a portion downstream of the heat exchanger axial position) (see Fig. 2), the second heat exchanger providing fluid communication between the flow modulating device and the first 
Because both Klees and Murphy describe a fluid exchange apparatus providing fluid communication between a first duct and a second duct in a gas turbine engine, and since Donovan teaches the use of a heat exchanger within a duct of a gas turbine engine and disposed downstream of a fluid exchange apparatus outlet ducted pathway, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fluid exchange apparatus of Klees by including a second heat exchanger downstream of the second interleaved pathway (and thereby positioned within the first duct), with the inlet of the second heat exchanger being coupled and fluidly connected to the downstream outlet of the second interleaved pathway via a ducted flow passage extending between the two structures, and the outlet of the second heat exchanger in fluid communication with a first downstream portion of the first duct (turbine core duct), as in the configuration taught by Murphy, since Murphy teaches that a heat exchanger may be included in fluid communication with bypass air and downstream of a modulating device in order to provide cooling to the engine lubricant or provide cooled engine air for use in the aircraft cabin (see [0001-0002] and [0021], ln 5-9).  Here also, “downstream portion” is interpreted as referring to a portion of the first duct axially downstream of the second heat exchanger. Once modified as outlined herein, it is then clear that the resulting second heat exchanger of Klees as modified by Murphy provides a path of fluid communication between the second interleaved pathway and the first downstream portion of the first duct.
Regarding claim 8, Klees further discloses that at least a portion of the fluid exchange apparatus is disposed within the first duct and at least a portion of the fluid exchange apparatus is disposed within 
Regarding claim 9, Donovan further teaches that the first heat exchanger may comprise a compressor bleed air cooler, the compressor bleed air cooler configured to cool a stream of bleed air from one or more compressor stages of the turbomachine (Col. 4, ln 23-31; here Donovan describes that the heat exchanger is configured to receive, cool, and return a portion of core airflow from the compressor, thereby the heat exchanger may be considered a bleed air cooler configured to cool air from one or more stages of the compressor).  
Regarding claim 11, the proposed combination exhibits that the second heat exchanger is disposed within the first duct (see above modification in claim 7, in re Murphy; here, since the outlet of the second interleaved pathway is within the first duct, it would be obvious to include the second heat exchanger and ducted flow passage taught by Murphy within the first duct).
Regarding claim 14
Regarding claim 1, Klees further discloses that the first interleaved pathway comprises a plurality of first passages (passages A) and the second interleaved pathway comprises a plurality of second passages (B); wherein the plurality of first passages and the plurality of second passages are interleaved with one another (see Fig. 1, Fig. 4-4f and Col. 7, ln 17-55; here it is apparent that each of the first passages is nested / interleaved together with each adjacent second passage, see also Fig. 6-10 for a three-dimensional depiction of the type of interleaving which is experienced in Fig. 4-4f).
Regarding claim 2, Klees further discloses that the plurality of first passages traverse the second interleaved pathway so as to maintain fluid separation of a fluid in the first interleave pathway and a fluid in the second interleaved pathway, and the plurality of second passages traverse the first interleaved pathway so as to maintain fluid separation of the fluid in the second interleaved pathway and the fluid in the first interleaved pathway (see Fig. 1, Fig. 4-4f, and Col. 6, ln 1-8; here, it is apparent from the figures and text cited that fluid in the first and second ducts are maintained as “two separated flow patterns” (Col. 6, ln 1-4) such that for each passage, fluid separation is maintained between fluid in the first interleaved pathway and fluid in the second interleaved pathway, since no crossover holes or pathways exits between passages A and B, and since the fluid exchange apparatus of Fig. 1 and 4-4f is intended to invert the flow between the first duct and second duct – mixing of the flows in this scenario would be counterproductive).
Regarding claim 3, Klees further discloses that the fluid exchange apparatus has a curvilinear shape or profile (see Fig. 1 and Fig. 4-4f; here it is apparent from the figures and cited text that the fluid exchange apparatus as a whole (the combination of all passages A and B) is annular, but it is also apparent that each passage A and B comprises a curvilinear profile in the axial direction (as seen by the curvilinear boundary depicted between passages A and B in Fig. 1 and 4) as well as in the plane . 

Allowable Subject Matter
Claim(s) 21-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the limitation “one or more crossover pathways providing fluid communication between the first interleaved pathway and the second interleaved pathway” in lines 8-9, in conjunction with the limitation requiring that “the first duct comprises an annular inner bypass duct of the turbomachine and the second duct comprises an annular outer bypass duct of the turbomachine, or the first duct comprises the annular outer bypass duct and the second duct comprises the annular inner bypass duct” in lines 20-23, and in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, such a configuration of fluid exchange apparatus which includes crossover pathways between a first interleaved pathway and a second interleaved pathway as claimed is not known or suggested within the prior art, to the best of the Examiner’s knowledge, and, while James does disclose a fluid exchange apparatus which includes crossover pathways between a first interleaved pathway and a second interleaved pathway (as described in prior office actions), the fluid exchange apparatus of James is explicitly configured to exchange flow between an outer bypass duct and the core flow (see James Fig. 1 and Col. 6, ln 26-40), rather than between an outer bypass duct and an inner bypass duct, as claimed.  In this context, the geometry taught by James, including the crossover pathways taught by James, are taught as providing advantages in regards to the exchange of (or combination of) fluid flow claim 21 and all dependent claims (claims 22-23) is patentably distinct over prior art.
Claim(s) 4-5, 10, and 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 4-5, the limitation of claim 4 requiring “one or more crossover pathways providing fluid communication between the first interleaved pathway and the second interleaved pathway” in lines 3-4, in conjunction with the limitation of claim 7 (upon which claims 4 and 5 depend) requiring that “the first duct comprises an annular inner bypass duct of the turbomachine and the second duct comprises an annular outer bypass duct of the turbomachine, or the first duct comprises the annular outer bypass duct and the second duct comprises the annular inner bypass duct” in claim 7, lines 21-24, and in conjunction with the remaining claim language of claims 4 and 7, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention for the same reasons as outlined Claim 5 is also considered to contain allowable subject matter by virtue of its dependence upon claim 4.
Regarding claim 10, the limitations of claim 10 as a whole, in conjunction with the limitations of claim 7 upon which claim 10 depends, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.   Specifically, while the fluid exchange apparatus of James exhibits interleaved pathways which comprise decreasing and increasing cross-sectional surface area, as claimed (see prior office actions), James fails to disclose that “the first duct comprises an annular inner bypass duct of the turbomachine and the second duct comprises an annular outer bypass duct of the turbomachine, or the first duct comprises the annular outer bypass duct and the second duct comprises the annular inner bypass duct” in claim 7, lines 21-24, and fails to provide motivation to modify another fluid exchange apparatus configuration (such as that of Klees) to exhibit the claimed configuration.  Further, Klees fails to disclose or exhibit the claimed limitation.
Regarding claim 12, the limitations of claim 12 as a whole, in conjunction with the limitations of claim 7 upon which claim 12 depends, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/JUSTIN D SEABE/Primary Examiner, Art Unit 3745